DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicant’s submission filed on April 26, 2021 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received April 26, 2021 (the “Response”).  In response to the Response, the previous rejection of claims 8 and 18 under 35 U.S.C. § 103 
is WITHDRAWN.
Claims 1–20 are currently pending.

Information Disclosure Statement (IDS)
The IDS filed April 26, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Allowable Subject Matter
Claims 8 and 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 1–20 are objected to under 37 C.F.R. § 1.71(a) for the following informalities: claim 1, line 22 should be “wherein the allocation state is safe 

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7, 9–17, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Neer et al. (US 2010/0031157 A1; filed Oct. 6, 2008) in view of Fadell (US 2009/0171812 A1; filed Mar. 14, 2008).

I.
Applicant provides a copy of Neer’s Figure 2A and asserts “a group of members has a telecommunications plan that is allowed 700 minutes.  Using the sliders shown in Figure 2A, a user can allocate these minutes to the members of the group.  If a user changes the minutes allocated to one member (e.g., Judy’s minutes are reduced), the impact of the change may be visible in the user interface.”  Response 9 (citing Neer ¶ 21).  Applicant argues “Neer is directed to a system that allows a user (not the cluster) to allocate resources among members of a group.”  Id. at 8; see also id. at 11 (arguing “[c]laim 1 is amended to clarify that the resources of the cluster (not the individual users as in Neer) are managed such that the clients can perform workloads (streams).”).
	The Examiner is unpersuaded of error.  At the outset, the Examiner notes Applicant’s arguments are not commensurate with the scope of the claim, which does not recite a cluster allocating resources among members of a group.  See In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (limitations not appearing in the claims cannot be relied upon for patentability).  Claim 1, instead, recites a method comprising “issuing the stream credits in response to the request for stream credits based on the allocation state.”
Neer’s Figure 1A illustrates a system item 10 comprising servers item 20.  See Neer ¶ 14.  The Examiner agrees with Applicant that Neer’s user allocates resources among members of a group.  See, e.g., Neer ¶ 18 (reciting “[i]n FIG. 2A, five sliders 205a-205e are depicted to allow a user to allocate telecommunications resources across a group having four members.”).  
But Neer further discloses that “[i]n some embodiments, the system allows a user to allocate more minutes to group members than are provided under the group’s telecommunications service plan.”  Id. ¶ 37; see also id. at fig. 2c 
II.
Next, Applicant argues “there is no disclosure or suggestion that a request from Judy for more resources (e.g., texts or minutes) is evaluated in the context of the other group members to request and use their maximum allowed resources (e.g., texts or minutes).”  Response 9 (citing Neer ¶ 21; fig. 2a).  
The Examiner disagrees.  Paragraph 37 of Neer discloses 
[a]s an example, in FIG. 2C a user has increased Judy and David’s minutes to the point that the sum of the minutes allocated to the group is 773 minutes.  As shown by the position of the slider bar 215a on the group slider 205a, 773 minutes exceeds the number of minutes that are provided under the service plan (i.e., the allocated 773 minutes exceeds the 700 minutes allowed by the plan).

	Thus, Judy’s increase for more resources is evaluated in the context of the other group members to request and use their maximum allowed resources.  To the extent Applicant is arguing a request from Judy herself, Neer discloses “[i]n some 
embodiments, only one user may have access to the user interface to manage the 
shared service plan.  The user having access and managerial control may be a 
group member” such as Judy.  Neer ¶ 19.
III.
Next, Applicant argues allowing a user to allocate more resources than what are available does not result in an unsafe state because “the user is simply required to pay more for the resources used beyond what was included in the purchased telecommunication plan.”  Response 10 (citing Neer ¶ 37).
See Self, 671 F.2d at 1348.
IV.
Next, Applicant argues Neer’s “other members are able to use their minutes regardless of what another member does.  This is fundamentally distinct from claim 1.”  Response 10.  According to Applicant,
[Neer’s] use of or request for texts or minutes by one member has no bearing on the ability of the provider (the cluster) to provide text services to other members of the groups. The provider or cluster in Neer, in fact, makes not evaluation of its ability to provide text or voice services to the other members of the group in response to a request from one of the members. 
When a user requests to use a text, the impact of that request on other members of the group is not considered because the resources have already been split up or divided using the user interface shown in Figure 2A. Thus, a user may use their texts without regard to how other users are using their texts. The only possible constraint is that the total number of texts among all users is limited. This is a result of the telecommunications plan the members have and is unrelated to the ability of a cluster to service their requests. In other words, requesting additional texts about their allotment may be denied not because the service provide cannot perform texting, but because they have not purchased the extra texts. And Neer allows these resources to be purchased. See ¶37. Thus, the teachings of Neer are distinct from the elements of claim 1.
More specifically, the teachings of Neer place limits on how many texts can be sent by a particular user, or how many voice minutes a user may use by dividing the available texts or voice minutes between the members of the groups. Extra resources such as texts and minutes are available and simply cost more.
When a user in Neer decides to send a text or makes a request to send a text, no evaluation is made regarding the potential or ability of 
Stated differently, the use of texts or voice messages has no impact on the ability of the service provider to allow other members of the group to send tests or use voice messages. Thus, the use of resources by one member of the group has no impact on the ability of other members of the group to use their texts or voice minutes.

Id. at 10–11; see also id. at 12–13.
The Examiner is unpersuaded of error.  The Examiner notes Applicant’s arguments are not commensurate with the scope of the claim, which does not recite (1) that other members are not able to use or not use their minutes depending on what a particular other member does; or (2) evaluating the potential or ability of other members of the group to stream because the stream credits have already been allocated.  See Self, 671 F.2d at 1348.  
Claim 1, instead, recites “wherein the allocation state is safe when the [sic] when each of the clients including the requesting client could request and use their maximum stream credits, and wherein the allocation state is unsafe when the resources associated with the maximum stream credits of each of the clients cannot be allocated and used.”  For example, if each of clients A, B, and C can request and use their maximum stream credits, then the allocation state is safe.  Such an example of this is illustrated in Neer’s Figure 2a.  Notably, Judy, David, Emma, and Brandon can each request and use their maximum stream credits because doing so would not exceed the number of minutes provided under the service plan.  Moreover, Neer’s system item 10 comprising servers item 20 determines that each member can request and use their maximum stream credits since Neer’s system item 10 does not provide additional service charges outside of their normal plan charges. 


The Rejection
Regarding claim 1, while Neer teaches a method for allocating resources of a cluster of servers (fig. 1a, servers item 20 of system item 10; ¶ 14) to clients (“four members in the group (labeled ‘Judy,’ ‘David,’ ‘Emma,’ and ‘Brandon’)” at ¶ 18; “Judy,” “David,” “Emma,” and “Brandon” illustrated in fig. 2a) when performing a data protection operation, the method comprising:
receiving one or more resources (“text messages, downloads, data, or any other resource of a telecommunications service plan” at ¶ 30; “telecommunications resources allocated to group members under a telecommunications service plan” at ¶ 14) with respect to the clients using the resources of the cluster (fig. 1a, servers item 20; ¶ 14), wherein each of the one or more resources consumes (¶ 14) some of the resources of the cluster of servers; 
receiving a request for resource credits (“Changes made by a user to the allocation of resources across a group are transmitted to the telecommunications service provider’s billing, management, and control systems 40 where the changes are implemented for service and billing purposes” at ¶ 14; “In FIG. 2A, five sliders 205a-205e are depicted to allow a user to allocate telecommunications resources across a group having four members” at ¶ 18; “As an example, in FIG. 2C a user 
determining a current allocation matrix (fig. 2a, dark band items 220; “The dark band 220 reflects the current usage of the resource” at ¶ 24; “Judy’s slider 205b reflects that she has currently used 130 minutes (as specified in dark band 220)” at ¶ 24; fig. 2b, item 220; “Used” at figs. 2b–c) that identifies resources currently allocated to each of the clients, wherein the current allocation matrix is based on a total number of resources available from the cluster and resources currently allocated to the clients;
determining a current demand matrix (fig. 2a, slider bar items 215b–e; “Judy’s slider 205b in FIG. 2A has a slider bar 215b in a position that indicates that 275 minutes have been allocated to Judy (275 minutes” at ¶ 20; fig. 2b, item 215b; fib. 2c, items 215b–d) that specifies a maximum number of resources that can be requested by each of the clients at a point in time;
determining a current need matrix (fig. 2a, lighter band items 225; “the lighter band 225 reflects the remaining available usage before the member reaches the allocated amount set by the position of the slider bar” at ¶ 24; “Judy’s slider 205b reflects that she . . . has 145 minutes remaining (as specified in lighter band 225)” at ¶ 24; “Remaining” at figs. 2b–c) based on the current demand matrix and the current allocation matrix, wherein the current need matrix identifies a number of resource credits that each of the clients can request to acquire their maximum number of resource credits;
determining, at the cluster (“FIG. 4 is a flow chart of a process 400 implemented by the system” at ¶ 35; system item 10 of fig. 1a including servers item 20), an allocation state (fig. 4, item 430; “a user adjusts the position of a slider bar 215a” at ¶ 20; “As shown by the position of the slider bar 215a on the group 
wherein the allocation state is safe (fig. 1a illustrates a safe allocation state because Judy, David, Emma, and Brandon can allocate their respective maximum resources credits of, respectively, 145, 125, 80, 85; figs. 2a, 2b teaches that if slider bar 215a is within total allowances, then the allocation state is safe) when the when each of the clients including the requesting client could request and use their maximum stream credits, and 
wherein the allocation state is unsafe (fig. 2c illustrates an unsafe allocation because Judy, David, and Emma cannot allocate their respective maximum resource credits of, respectively, 311, 262, 100; fig. 2c teaches if slider bar 215a is not within total allowances, then the allocation state is not safe) when the resources associated with the maximum stream credits of each of the clients cannot be allocated and used; and
issuing the resource credits (Neer’s figs. 2a, 2b teaches that if slider bar 215a is within total allowances, then the allocation state is safe; Neer’s fig. 2c teaches if slider bar 215a is not within total allowances, then the allocation state is not safe) in response to the request for resource credits based on the allocation state, 
Neer does not teach (1) streaming one or more streams; and (3) stream credits.

Regarding claim 2, Neer teaches defining a maximum number of streams
Regarding claim 3, Neer teaches wherein the maximum number of streams for allocation is related to processing abilities (“A user may access the interface via mobile devices 60 or computers 70 that communicate with servers 20 through public or private networks 50, such as the Internet or a wireless communication network” at ¶ 14; “The servers 20 can communicate with one or more billing, management, and control systems 40 of the telecommunication service provider” at ¶ 14) of the servers.
Regarding claim 4, Neer teaches wherein each of the clients can request (“generating a user interface to allow a user to allocate or apportion one or more resources among members of a group may operate” at ¶ 14; “only authorized users are allowed to access the user interface 200 and manage the shared service plan” at ¶ 19 at least suggests all users of a group are authorized users) stream credits from any of the servers.
Regarding claim 5, Neer teaches wherein evaluating the allocation state further comprises determining a number of streams (fig. 2a, item 215a) available from the servers.
Regarding claim 6, Neer teaches further Neer assuming that the request for stream credits is granted (Neer at least suggests so long as a user is within the user’s requested resource credits is within the user’s lighter band item 225, the resource credits are granted; ¶¶ 20–28).
claim 7, Neer teaches further comprising determining whether the clients can obtain their maximum stream credits if the request for stream credits is granted (The determining method-step is conditional and, therefore, need not be satisfied to meet claim 7.  See Schulhauser; see also MPEP § 2111.04(II) (citing Schulhauser)).
Regarding claim 9, Neer teaches wherein issuing credits based on the allocation state includes at least one of: 
issuing stream credits in an amount equal to the request (Neer’s figs. 2a, 2b teaches that if slider bar 215a is within total allowances, then the resources are issued in an amount equal to the request); 
issuing stream credits in an amount greater than the request when the allocation state is safe; and 
when the allocation state is unsafe
issuing stream credits in an amount greater than zero and less than the request; 
issuing zero stream credits; of 
issuing negative stream credits.1
Regarding claim 10, Neer teaches throttling the client when the allocation state is not safe until the allocation state is safe (The throttling method-step is conditional and, therefore, need not be satisfied to meet claim 10.  See Schulhauser; see also MPEP § 2111.04(II) (citing Schulhauser)).
claim 11, Neer teaches a non-transitory computer readable medium (fig. 1a, item 30) including instructions for implementing a method for allocating resources of a cluster of servers (fig. 1a, item 20) to clients (“four members in the group (labeled ‘Judy,’ ‘David,’ ‘Emma,’ and ‘Brandon’)” at ¶ 18; “Judy,” “David,” “Emma,” and “Brandon” illustrated in fig. 2a), the method comprising the method-steps of claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 11.
Regarding claims 12–16 and 19, claims 2–6 and 9 recite substantially similar features respectively.  Thus, references/arguments equivalent to those presented for claims 2–6 and 9 are equally applicable to claims 12–16 and 19 respectively.
Regarding claim 17, Neer teaches further comprising determining whether the clients can obtain their maximum stream credits (“a user has adjusted Judy’s slider bar 215b to a position where the allocated minutes to Judy are less than the number of minutes that Judy has already used” at ¶ 32; fig. 2b, item 215b) if the request for stream credits is granted (Neer’s figs. 2a, 2b teaches that if slider bar 215a is within total allowances, then the allocation state is safe).
Regarding claim 20, Neer teaches throttling the client when the allocation state is not safe until the allocation state is safe (¶¶ 37–38; fig. 2c).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Both of claim 9’s “when” clauses are similar to the conditional limitations discussed in Schulhauser.  The Examiner notes claim 9 identifies the only two possibilities of the allocation state: either the allocation state is safe or unsafe.  That is, one condition must occur from these two possibilities.  But because only one condition must occur from the recited allocation state, only one condition need be satisfied to meet claim 9—not both.